DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-3, 5, 7-20 are pending wherein claims 1, 7, and 15 are in independent form. 
3.	Claims 1, 7, and 15 have been amended. In view of amendment, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn partially.
4. 	Claims 4, 6 have been canceled. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3, 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 7 recites, “the semi-static DL-UL assignment configures a DL direction or an UL direction for one or more symbols”. According to claim limitation, semi-static DL-UL assignment configures one or more symbols as a downlink symbol or an uplink symbol. In other words, the claimed semi-static DL-UL assignment does not configure both the uplink symbol and downlink symbol (for example, configuring one or more symbols as downlink symbol and another one or more symbols as uplink). Under broadest reasonable interpretation (BRI), configuring “a DL direction or an UL direction for one or more symbols” is considered as a configuration of DL direction for one or more symbols (“a DL direction or DL direction for one or more symbols), the one or more symbols cannot be indicated as UL by the semi-static DL-UL assignment and therefore, the UE cannot encode uplink physical channel or UL signal in the one or more symbols “indicated as UL by the semi-static DL-UL assignment” because semi-static DL-UL assignment does not indicate the one or more symbols as UL symbols. Similarly, under BRI, when configuring “a DL direction or an UL direction for one or more symbols” is considered as a configuration of UL direction for one or more symbols (“UL direction for one or more symbols), the one or more symbols cannot be indicated as DL by the semi-static DL-UL assignment and therefore, the UE cannot decode downlink physical channel or DL signal in the one or more symbols “indicated as DL by the semi-static DL-UL assignment” because semi-static DL-UL assignment does not indicate the one or more symbols as DL symbols. Therefore, under BRI, when semi-static DL-UL assignment configures the one or more symbols as downlink symbols (“a DL direction or semi-static DL-UL assignment configures the one or more symbols as uplink symbols (“encode uplink physical channel or UL signal in the one or more symbols “indicated as UL by the semi-static DL-UL assignment”, the UE cannot decode  downlink physical channel or DL signal in the one or more symbols “indicated as DL by the semi-static DL-UL assignment” because the one or more symbols are indicated as uplink symbols by the semi-static DL-UL assignment.
		Claim further recites that the same one or more symbols are indicated as uplink symbols (“the one or more symbols indicated as UL by the semi-static DL-UL assignment”) and downlink symbols (“the one or more symbols indicated as DL by the semi-static DL-UL assignment”) by the semi-static DL-UL assignment. The same symbol (same one or more symbols) cannot be assigned as both the uplink and downlink symbol in the same DL-UL configuration, the (same) symbol has to be assigned either as a downlink symbol or an uplink symbol, not both. Therefore, the one or more symbols can be indicated either as a downlink symbol or an uplink symbol by the semi-static DL-UL configuration, and the UE can either encode uplink physical channel or UL signal in the one or more symbols or decode downlink physical channel or DL signal in the one or more symbols, it can not perform both the encoding of uplink physical channel or UL signal and decoding of downlink physical channel or DL signal in the same one or more symbols.	
		Claims 8-14 depend upon claim 7 and thereby, are rejected for the reasons discussed above with respect to claim 7.
		As like claim 7, claim 15 also recites that the same one or more symbols are indicated as uplink symbols (“the one or more symbols indicated as UL by the semi-static DL-UL assignment”) and downlink symbols (“the one or more symbols indicated as DL by the semi-static DL-UL assignment”) by the semi-static DL-UL assignment. The same symbol cannot be assigned as both the uplink and downlink symbol in the same DL-UL configuration, the (same) symbol has to be assigned either as a downlink symbol or an uplink symbol, not both. Therefore, the one or more symbols can be indicated either as a downlink symbol or an uplink symbol by the semi-static DL-UL configuration, and as a result, the UE can either encode uplink physical channel or UL signal in the one or more symbols or decode downlink physical channel or DL signal in the one or more symbols, it cannot perform both the encoding of uplink physical channel or UL signal in the one or more symbols and decoding of downlink physical channel or DL signal in the one or more symbols.	
		Claims 16-20 depend upon claim 15 and thereby, are rejected for the reasons discussed above with respect to claim 15.
Examiner’s recommendation
		Claims 7 and 15 may overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if the claims are amended as follows:
		Claim 7: 
		“wherein the semi-static DL-UL assignment configures a DL direction for one or more symbols [[or]] and an UL direction for another one or more symbols”;
		“encode, at the UE, the RRC configured UL physical channel or UL signal for transmission to the NR base station in the one or more symbols when the one or more symbols indicated as UL by the semi-static DL-UL assignment”;
		“decode, at the UE, the RRC configured DL physical channel or DL signal received from the NR base station in the one or more symbols when the one or more symbols indicated as DL by the semi-static DL-UL assignment”;

		Claim 15: 
		“encoding, at the UE, an UL signal for transmission over the RRC configured UL physical channel to the NR base station in the one or more symbols when the one or more symbols indicated as UL by the semi-static DL-UL assignment received from the NR base station”;
		“decoding, at the UE, a DL signal received over the RRC configured DL physical channel from the NR base station in the one or more symbols when the one or more symbols indicated as DL by the semi-static DL-UL assignment received from the NR base station”;

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al (US 20190230689 A1, hereinafter referred to as Cao).
		Re claim 1, Cao teaches an apparatus of a user equipment (UE) (ED 110, Fig. 1, Fig. 2A, Par 0058, Par 0066-0069) operable to communicate physical channels or signals based on a semi-static uplink-downlink (UL-DL) configuration (Par 0104-0108), the apparatus comprising:
	(i) one or more processors (Processing unit 200, Fig. 2A) configured to: decode, at the UE, the semi-static UL-DL configuration received from a New Radio (NR) base station (Semi-static UL-DL transmission direction configuration), wherein the semi-static UL-DL configuration indicates a number of symbols of a slot corresponding to an uplink (uplink symbols) and a number of symbols of the slot as corresponding to a downlink (downlink symbols) (Fig. 2A, Fig. 4-7, Par 0066-0069Par 0104-0108, Par 0135-0137, Par 0157-0158);
	(ii) identify, at the UE, that the semi-static UL-DL configuration indicates a subset of symbols of the slot as corresponding to a downlink (downlink symbols indicated by semi-static UL-DL transmission direction configuration) (Fig. 4-7, Par 0104-0108, Par 0135-0137, Par 0157-0158); and
	(iii) determine, at the UE, to not transmit an uplink channel or uplink signal in the subset of symbols of the slot (not transmitting grant free UL transmission in symbol 4 (Fig. 4-5, Fig. 7), not transmitting grant free UL transmission in symbols 4-7, Fig. 6) that correspond to the downlink indicated by the semi-static UL-DL configuration (symbol 4 is a downlink symbol as indicated by semi-static UL-DL transmission direction configuration, Fig. 4-5, Fig. 7, symbols 4-7 are downlink symbols as indicated by semi-static UL-DL transmission direction configuration, Fig. 6) based on a determination that at least one symbol of the uplink channel or uplink signal would overlap with the subset of symbols of the slot that correspond to the downlink (symbol 4 of the grant free uplink transmission overlaps with the downlink symbols 1-4 indicated by the UL-DL transmission direction configuration, Fig. 4-5, Fig. 7, symbols 4-7 of the grant free uplink transmission overlap with the downlink symbols 1-10 indicated by the UL-DL transmission direction configuration, Fig. 6), wherein the uplink channel or uplink signal includes a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), or a physical random access channel (PRACH) (PUSCH) (Fig. 4-7, Par 0104-0108, Par 0117-0122, Par 0135, Par 0137, Par 0144-0145, Par 0147-0148, Par 0157-0158, Par 0163-0166, Par 0169-0171); and
	(iv) a memory interface (memory 208, Fig. 2A) configured to send to a memory the semi-static UL-DL configuration (semi-static UL-DL transmission direction configuration) (Fig. 2A, Fig. 4-7, Par 0069, Par 0104-0108, Par 0135, Par 0137, Par 0147-0148, Par 0157-0158).
		Re claim 3, Cao teaches that the uplink channel or uplink signal includes a sounding reference signal (SRS) (Par 0137).
		Re claim 5, Cao teaches that the one or more processors are configured to not perform both a transmission of the uplink channel or uplink signal in the set of symbols of the slot that correspond to the downlink (DL symbols are assigned for receiving DL traffic, not for transmitting UL traffic) and a reception of a downlink channel or downlink signal in the set of symbols of the slot that correspond to the uplink (UL symbols are assigned for transmitting uplink signal, not for receiving DL traffic) (Fig. 4-7, Par 0150, Par 0154, Par 0157, Par 0163, Par 0165, Par 0169).







Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above and further in view of Huang et al (US 20190053227 A1, hereinafter referred to as Huang).
		Re claim 2, Cao does not explicitly disclose to receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink.
		Huang teaches to receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink (receiving DL signal over the DL symbols) (Fig. 8-13, Par 0230-0234, Par 0237-0242, Par 0246-0248, Par 0260-0265).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cao by including the step to receive a downlink channel or downlink signal in the set of symbols of the slot that correspond to the downlink, as taught by Huang for the purpose of handling SFI collision in a wireless communication system, as taught by Huang (Par 0002).


Allowable Subject Matter
		Claims 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and upon conducting further search of the amended claims.


















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473